Citation Nr: 0024171	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  98-05 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service from July 1965 to April 1970.

This matter originally came before the Board of Veterans' 
Appeals (the Board) on appeal from a March 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Jackson, Mississippi, that denied an 
increased evaluation for the veteran's service connected left 
shoulder disability as well as his claim for a total 
disability evaluation based on individual unemployability 
(TDIU) due to the service connected disability.  

In February 1999, the Board issued a decision denying the 
veteran's claims, and he subsequently appealed to the United 
States Court of Appeals of Veterans Claims (formerly known as 
the U.S. Court of Veterans Appeals) (hereinafter "Court").  
He was represented in his appeal to the Court by the Disabled 
American Veterans (DAV) (which also represents the veteran 
before VA).  The Office of General Counsel for VA represented 
the Secretary of VA in the appeal to the Court.  The parties 
filed a Joint Motion for Remand in January 2000, requesting 
that the Court vacate the Board decision and remand the case 
to the Board for additional development and readjudication.  
Upon review of the Joint Motion, the Court granted the motion 
and vacated the part of the Board's decision that denied a 
total rating on the basis of individual unemployability and 
remanded the matter to the Board.  The remaining issue on 
appeal, an increased rating for a left shoulder disability, 
was dismissed.  The case was then returned to the Board for 
compliance with the directives in the Court's order and the 
Joint Motion for Remand.


REMAND

As an initial matter, the Board finds that a determination 
with respect to well-groundedness need not be made in this 
instance as the development needed is mandated by an Order of 
the Court.

After a review of the record, the Board finds that further 
development is required in order to comply with the 
directives of the Joint Motion for Remand and Order of the 
Court.  

The Joint Motion directs that the Board should re-evaluate 
the medical evidence to determine whether the veteran is 
entitled to a TDIU under the criteria of 38 C.F.R. § 4.16(b).  
The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.159 (1999).  This duty to assist 
involves obtaining potentially relevant medical reports.  
Lind v. Principi, 3 Vet. App. 493, 494 (1992) (federal 
agencies); White v. Derwinski, 1 Vet. App. 519, 521 (1991) 
(private records); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (Social Security records).  While the administrative 
decision regarding the veteran's award of Social Security 
(SSA) benefits has been submitted, all the medical records 
used as a basis to grant that claim are not contained in the 
claims folder.  In Hayes v. Brown, 9 Vet. App. 67 (1996), the 
Court held that as part of the VA's obligation to review a 
thorough and complete record, VA is required to obtain 
evidence from the SSA and to give that evidence appropriate 
consideration and weight.

The VA's duty to assist also includes a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994); Abernathy v. 
Principi, 3 Vet. App. 461 (1992); Roberts v. Derwinski, 2 
Vet. App. 387 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The veteran was afforded a 
VA joints examination in February 1998; however, as noted in 
the Joint Motion, it does not appear from the medical report 
that the criteria set forth in DeLuca v. Brown, 8 Vet. App. 
202 (1995), have been fully addressed.

In DeLuca v. Brown, the Court held that in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability or 
incoordination.  

In light of the above, the case is REMANDED to the RO for the 
following:

1.  The VA should take appropriate steps 
to ensure all current medical treatment 
records, including any VA records not 
already of record as well as the private 
medical records of Richard A. Conn, M.D., 
are obtained and associated with the 
claims folder.

2.  The RO should obtain from the SSA 
copies of the underlying medical records 
reviewed in connection with the 
administrative decision to grant 
disability benefits.

3.  The RO should request the veteran to 
submit any employment records in support 
of his claim for an extraschedular 
evaluation.  

4.  The veteran should be afforded 
comprehensive orthopedic and neurological 
VA examination by appropriate 
specialist(s).  The veteran's claims 
folder, with a copy of this remand as 
well as the Joint Motion  should be made 
available to the examiner(s), the receipt 
of which should be acknowledged in the 
examination report(s).  

The physician(s) should record pertinent 
medical complaints, symptoms, and 
clinical findings, including range of 
motion of the left shoulder joint with an 
explanation as to what is the normal 
range of motion, the extent of any pain 
on use, and comment on the extent of the 
functional limitations caused by the 
above mentioned disability.  Regarding 
any flare-ups described by the veteran, 
the examiner should elicit information 
regarding the frequency, duration, 
precipitating cause and source of relief.

The examiner is also asked to offer an 
opinion addressing the impact of only the 
veteran's service-connected left shoulder 
disability on his ability to work.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinion(s) to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 278 (1998).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the veteran's claim.  
Consideration should be given to all 
applicable law and regulations including 
38 C.F.R. §§ 3.321, 4.10, 4.16, 4.40, 
4.45, and DeLuca v. Brown, 8 Vet. App. 
202 (1995), as applicable.  Consideration 
of applicable General Counsel Opinions 
should also be undertaken, and an 
extraschedular evaluation should also be 
undertaken.  

If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case with 
applicable laws and regulations not 
previously included and given the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
review.

No action is required of the appellant until he receives 
further notice.  The Board intimates no opinion as to the 
ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



